     Case 2:19-cr-00132-WKW-WC Document 54 Filed 01/07/21 Page 1 of 2




                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE MIDDLE DISTRICT OF ALABAMA
                           NORTHERN DIVISION

UNITED STATES OF AMERICA                    )
                                            )
       v.                                   ) CASE NO. 2:19-CR-132-WKW
                                            )             [WO]
DARNELL ANTWAN HART                         )

                                     ORDER

      Before the court is Defendant Darnell Antwan Hart’s pro se motion for

compassionate release (Doc. # 50), in which Mr. Hart seeks to modify an imposed

term of imprisonment pursuant to 18 U.S.C. § 3582(c)(1)(A)(i). The Government

has responded in opposition. (Doc. # 53.)

      Mr. Hart was convicted based on his guilty plea for being a felon in possession

of a firearm, in violation of 18 U.S.C. § 922(g)(1). As a result of his convictions,

Hart was sentenced to 42 months’ imprisonment. (Doc. # 38.) Mr. Hart’s projected

release date is December 15, 2024. See https://www.bop.gov/inmateloc/ (last visited

Dec. 30, 2020).

      Based upon a thorough review of the record, Mr. Hart has not shown

“extraordinary and compelling reasons” warranting his early release from prison. 18

U.S.C. § 3582(c)(1)(A). Furthermore, the balancing of the § 3553(a) factors does

not favor release.
     Case 2:19-cr-00132-WKW-WC Document 54 Filed 01/07/21 Page 2 of 2




      Accordingly, it is ORDERED that Mr. Hart’s motion for compassionate

release (Doc. # 50) is DENIED.

      DONE this 7th day of January, 2021.

                                         /s/ W. Keith Watkins
                                    UNITED STATES DISTRICT JUDGE




                                      2
